UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6969



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRANKLIN DELANOR WAYMAN, a/k/a Franklin Delano
Wayman,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.   Elizabeth V. Hallanan,
Senior District Judge. (CR-96-43, CA-97-816-5)


Submitted:     November 30, 1999       Decided:     December 13, 1999


Before MURNAGHAN, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Franklin Delanor Wayman, Appellant Pro Se. Michael Lee Keller,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Franklin Delanor Wayman seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999) alleging ineffective assistance of counsel and other errors.

We have reviewed the record and the district court’s opinion and

find no reversible error.             Accordingly, we deny Wayman’s motions

for    a    show   cause    hearing     and    to   provide   documents,      deny   a

certificate        of   appealability,        and   dismiss   the    appeal   on   the

reasoning of the district court. See United States v. Wayman, Nos.

CR-96-43; CA-97-816-5 (S.D.W. Va. July 9, 1999).*                   We dispense with

oral       argument     because   the    facts      and   legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                           DISMISSED




       *
      Although the district court’s order is marked as “filed” on
July 8, 1999, the district court’s records show that the order was
entered on the docket sheet on July 9, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision.

                                         - 2 -